Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*760Petitioner was found guilty of violating the prison disciplinary rules that prohibit violent conduct, fighting, assaulting an inmate and possession of a weapon. The correction officer who had witnessed the incident in question testified that he had observed petitioner striking another inmate with a broom handle. The second inmate then knocked petitioner down and slashed his face with an unknown weapon. Both inmates ignored orders to stop fighting, compelling correction officers to intervene.
We find that the detailed misbehavior report and the testimony of petitioner were sufficient to constitute substantial evidence of the charged misconduct (see, Matter of Kelly v Goord, 251 AD2d 803; Matter of Wilkinson v Coombe, 242 AD2d 834). Petitioner’s remaining contentions, including his assertion that the aid rendered to him by his employee assistant was inadequate, have been examined and found to be without merit.
Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.